COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION

Cause number:             01-14-00216-CV
                          Victor S. Elgohary, Individually and as representative on behalf of
                          nominal defendant Lakes on Eldridge North Community Association,
                          Inc. v Lakes on Eldridge North Community Association, Inc.;
                          RealManage, LLC; Darla Kitchen; Don Byrnes; Michael Ecklund;
                          Laura Vasallo Lee; John Kane; Julie Ann Bennett; Rick Hawthorne;
                          Cara Davis; Christi Keller; Jim Flanary; Jill Richardson; Neil
Style:                    McLaurin; and Walter Spears
Date motion filed*:       October 2, 2014
Type of motion:           Motion for Partial Dismissal of Appeal
Party filing motion:      Walter E. Spears and Neil H. McLaurin, IV
Document to be filed:

Is appeal accelerated?       No

If motion to extend time:
       Original due date:
       Number of prior extensions:                           Current Due date:
       Date Requested:

Ordered that motion is:

             Granted
              If document is to be filed, document due:
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________



Judge's signature: /s/ Chief Justice Sherry Radack
                
Panel consists of ____________________________________________
Date: October 23, 2014
November 7, 2008 Revision